United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 96-2510EM
                                   _____________

Stephen Martin,                          *
                                         *
                    Appellant,           * Appeal from the United States
                                         * District Court for the Eastern
      v.                                 * District of Missouri.
                                         *
Michael Groose,                          *      [UNPUBLISHED]
                                         *
                    Appellee.            *
                                   _____________

                            Submitted: November 18, 1998
                                Filed: November 27, 1998
                                 _____________

Before RICHARD S. ARNOLD, FAGG, and HALL,* Circuit Judges.
                          _____________

PER CURIAM.

       Stephen Martin asserts three claims in an effort to reverse the district court's
denial of Martin's 28 U.S.C. § 2254 petition for writ of habeas corpus. Based on
Martin's failure to file a state court proceeding for postconviction relief, we conclude
that two of Martin's claims are procedurally barred. The district court correctly
rejected Martin's remaining claim because the trial court's refusal to declare a mistrial
did not violate Martin's due process rights. An extended discussion of Martin's
arguments would serve no useful purpose because the controlling law is clear and an

      *
       The Honorable Cynthia Holcomb Hall, United States Circuit Judge for the Ninth
Circuit, sitting by designation.
opinion would lack precedential value. We thus affirm the district court. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-